        Case: 3:19-cv-00379-jdp Document #: 50 Filed: 06/19/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEYONTAE CORNAIL STINSON,

                              Plaintiff,
        v.                                                         OPINION and ORDER

 RENNAE SCHUELER, SALAMULLAH SYED,                                      19-cv-379-jdp
 and TIM DETERS,

                              Defendants.


       Pro se plaintiff Deyontae Cornail Stinson is proceeding on Eighth Amendment and

state-law negligence claims against three Columbia Correctional Institution health care

providers who he says failed to properly treat his knee injury. Stinson has filed a motion to

strike defendants’ affirmative defenses, Dkt. 37, as well as a motion for assistance in recruiting

counsel, Dkt. 47. For reasons explained below, I will deny both motions.

A. Motion to strike

       Stinson has filed a motion to strike the eight affirmative defenses asserted by defendants

Rennae Schueler and Salamullah Syed in their answer: (1) failure to exhaust; (2) qualified

immunity; (3) sovereign immunity; (4) limitation of damages under 42 U.S.C. § 1997e(e);

(5) comparative negligence or contributory negligence; (6) intervening and/or superseding

causes over which defendants had no control; (7) application of Wisconsin’s notice-of-claim

statute, Wis. Stat. § 893.82; and (8) discretionary immunity. Dkt. 34, at 3–4. He says that

several of the asserted defenses are “not true” and therefore inapplicable to his case, and that

other defenses are vague.

       Under Federal Rule of Civil Procedure 12(f), a court may strike from any pleading “any

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” But
        Case: 3:19-cv-00379-jdp Document #: 50 Filed: 06/19/20 Page 2 of 4



motions to strike are generally disfavored because they potentially serve only to delay. Heller

Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989). A motion to strike

should “not be granted unless it appears to a certainty that plaintiffs would succeed despite

any state of the facts which could be proved in support of the defense.” Williams v. Jader Fuel

Co., 944 F.2d 1388, 1400 (7th Cir. 1991) (citation omitted); see also Washington v. Schuler, No.

18-cv-208-bbc, 2018 WL 4603270, at *1 (W.D. Wis. Sept. 25, 2018) (citing same standard).

As the moving party, Stinson has the burden to show “that the challenged allegations are so

unrelated to plaintiff’s claim as to be devoid of merit, unworthy of consideration, and unduly

prejudicial.” Pope v. Espeseth, Inc., No. 15-cv-486-jdp, 2016 WL 1715206, at *1 (W.D. Wis.

Apr. 28, 2016).

       Stinson hasn’t met that burden here. All of defendants’ affirmative defenses relate to

Stinson’s claims, and their assertion in the answer is not unduly prejudicial to Stinson. Stinson

contends that many of the defenses are vague, but they are sufficient to provide him with notice

of the nature of the defenses, which is all that is required under Rule 8. The defenses may or

may not be meritorious; at this early stage of the lawsuit, it is too soon to tell. Some of the

defenses are primarily questions of law (such as the damages limitation and the various

immunity doctrines), and I will not be able to discern what (if any) application they might

have until later, if and when defendants choose to raise them at summary judgment or trial.

Other defenses (such as failure to exhaust and issues relevant to negligence and causation)

depend on facts that will need to be fleshed out during discovery. Although Stinson contends

that these defenses are doomed to fail, I cannot say so conclusively based on the limited record

before me. None of them are plainly unworthy of consideration, so I will not strike them.

Stinson may contest these defenses if defendants raise them at summary judgment or trial.


                                               2
        Case: 3:19-cv-00379-jdp Document #: 50 Filed: 06/19/20 Page 3 of 4



B. Motion for assistance in recruiting counsel

       Stinson asks me to appoint counsel to represent him. Dkt. 47. But litigants in civil cases

do not have a constitutional right to counsel, and I do not have the authority to appoint counsel

to represent a pro se plaintiff in a civil matter. Rather, I can only assist in recruiting counsel

who may be willing to serve voluntarily. See 28 U.S.C. § 1915(e)(1); Pruitt v. Mote, 503 F.3d

647, 649 (7th Cir. 2007) (en banc). A party requesting such assistance must show three things:

(1) he cannot afford to hire a lawyer, 28 U.S.C. § 1915(e)(1); (2) he has made reasonable

efforts on his own to find a lawyer to represent him, Jackson v. Cty. of McLean, 953 F.2d 1070,

1073 (7th Cir. 1992); and (3) the legal and factual difficulty of the case exceeds his ability to

prosecute it, Pruitt, 503 F.3d at 655.

       Stinson satisfies the first requirement, as the court granted him leave to proceed in

forma pauperis in this case. He also satisfies the second requirement because he indicates that

he wrote letters to two lawyers (Myrna Hart and Michael P. Russart) and one law firm (Whyte

Hirschboeck Dudek S.C.) more than 30 days ago but hasn’t yet received any responses. But

Stinson does not currently meet the third requirement, because it is too early to determine

whether this case will be too complex for Stinson to handle without counsel. This court

generally defers decisions regarding recruitment of counsel at least until the deadline has passed

for defendants to file a motion for summary judgment on the ground that the plaintiff failed

to exhaust his administrative remedies. Because defendants have the burden to show that

Stinson didn’t properly complete the exhaustion process and because issues about exhaustion

are usually simpler than a case’s merits, counsel is usually unnecessary at that stage. Stinson’s

filings to date show that he should be able to handle any issues related to exhaustion, so I




                                                3
        Case: 3:19-cv-00379-jdp Document #: 50 Filed: 06/19/20 Page 4 of 4



decline to recruit counsel for him at this time. Stinson is free to renew his motion later in the

case.



                                            ORDER

        IT IS ORDERED that:

        1. Plaintiff Deyontae Cornail Stinson’s motion to strike defendants’ affirmative
           defenses, Dkt. 37, is DENIED.

        2. Stinson’s motion for assistance in recruiting counsel, Dkt. 47, is DENIED.



        Entered June 19, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
